DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
	Claims 1-15 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11284554B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “An implement for traversing a field, comprising: a main frame section including a main wheel assembly for supporting the main frame section; a frame wing section pivotally coupled to the main frame section, the frame wing section including a wing wheel assembly for supporting the frame wing section; a hydraulic control system comprising a pressure source for supplying hydraulic fluid, a control valve disposed in fluid communication with the pressure source, and an actuator assembly fluidly coupled to the control valve; a control system comprising a controller disposed in electrical communication with the control valve; and a wheel force sensor electrically coupled to the controller, the wheel force sensor configured to detect an amount of force on the wing wheel assembly and communicate the amount of force to the controller; wherein, the actuator assembly is coupled between the main frame section and the frame wing section, the actuator assembly being operably actuated based on an amount of hydraulic pressure received from the control valve; further wherein, the controller operably controls movement of the control valve to actuate the actuator assembly and adjust the amount of force on the wing wheel assembly.”, while in the approved claim 1 of the patent discloses “An agricultural implement for traversing a field to perform a work function, comprising: a main frame section including a main wheel assembly for supporting the main frame section; a first frame wing section pivotally coupled to a first side of the main frame section, the first frame wing section including a first wing wheel assembly for supporting the first frame wing section; a second frame wing section pivotally coupled to a second side of the main frame section, the second frame wing section including a second wing wheel assembly for supporting the second frame wing section; a hydraulic control system comprising a pressure source for supplying hydraulic fluid, a first control valve and a second control valve disposed in fluid communication with the pressure source, a first actuator assembly fluidly coupled to an outlet of the first control valve, and a second actuator assembly fluidly coupled to an outlet of the second control valve; a control system comprising a controller disposed in electrical communication with the first and second control valves; a first pressure sensor and a second pressure sensor disposed in electrical communication with the controller, where the first pressure sensor is fluidly coupled to the first control valve for detecting an amount of hydraulic pressure output by the first control valve to the first actuator assembly, and the second pressure sensor is fluidly coupled to the second control valve for detecting an amount of hydraulic pressure output by the second control valve to the second actuator assembly; and a first wheel force sensor and a second wheel force sensor electrically coupled to the controller, the first wheel force sensor configured to detect an amount of force on the first wing wheel assembly, and the second wheel force sensor configured to detect an amount of force on the second wing wheel assembly; wherein, the first actuator assembly is operably actuated based on an amount of hydraulic pressure received from the first control valve, and the second actuator assembly is operably actuated based on an amount of hydraulic pressure received from the second control valve; further wherein, the first actuator assembly is coupled between the main frame section and the first frame wing section and the second actuator assembly is coupled between the main frame section and the second frame wing section.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 11 of the application discloses “A method of operating an implement having a main frame section and a frame wing section pivotally coupled to the main frame section, a main wheel assembly supporting the main frame section and a wing wheel assembly supporting the frame wing section for movement over a ground surface, a controller, a wheel force sensor, and a hydraulic control system including a pressure source for supplying hydraulic fluid, a control valve disposed in fluid communication with the pressure source, and an actuator assembly fluidly coupled to the control valve, the method comprising: sending an initial pressure command by the controller to the control valve; actuating the actuator assembly to apply an initial amount of force to the wing wheel assembly; detecting a force measurement on the wing wheel assembly by the wheel force sensor; communicating the force measurement to the controller; comparing the force measurement to a threshold; and sending an adjusted pressure command by the controller to the control valve to adjust the amount of force being applied to the wing wheel assembly based on the comparing step.”, while in the approved claim 14 of the patent discloses “ A method of operating an implement having a main frame section and a frame wing section pivotally coupled to the main frame section, a main wheel assembly supporting the main frame section and a wing wheel assembly supporting the frame wing section for movement over a ground surface, a controller, a wheel force sensor, and a hydraulic control system including a pressure source for supplying hydraulic fluid, a control valve disposed in fluid communication with the pressure source, and an actuator assembly fluidly coupled to the control valve, the method comprising: sending an initial pressure command by the controller to the control valve; actuating the actuator assembly to apply an initial amount of force to the wing wheel assembly; detecting a force measurement on the wing wheel assembly by the wheel force sensor; communicating the force measurement to the controller; comparing the force measurement to a predefined threshold; and sending an adjusted pressure command by the controller to the control valve to adjust the amount of force being applied to the wing wheel assembly based on the comparing step.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 11 is similar/same/identical to the patent claims 14 limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-15 is/are rejected under pre-AIA  35 U.S.C. 102)(a)(1) as being unpatentable over Mariman (US2015013579A1).

Claim.1  Mariman discloses an implement for traversing a field (see at least abstract, an implement weight transfer system), comprising: a main frame section including a main wheel assembly for supporting the main frame section (see at least fig.1-2, element 20 is a main frame section, element 30 is a main wheel assemblies); a frame wing section (see at least fig.1-2, element 22 and 24 are left and right frame wing sections extending laterally from the frame main section) pivotally coupled to the main frame section (see at least fig.1-2, element 22 and 24 are left and right frame wing sections extending laterally from the frame main section), the frame wing section including a wing wheel assembly  for supporting the frame wing section (see at least fig.1-4, element 32 is a wing wheel assemblies); a hydraulic control system comprising a pressure source for supplying hydraulic fluid, a control valve disposed in fluid communication with the pressure source, and an actuator assembly fluidly coupled to the control valve (see at least fig.1-5, p24, valve 222 controls the flow of oil into and out of the cylinders 70); a control system comprising a controller disposed in electrical communication with the control valve (see at least fig.1-5, e element 200 is a control system, element 202 is a weight transfer controller, p30); and a wheel force sensor electrically coupled to the controller (see at least fig.1-6, element 208 is a load sensor), the wheel force sensor configured to detect an amount of force on the wing wheel assembly and communicate the amount of force to the controller; wherein, the actuator assembly is coupled between the main frame section and the frame wing section (see at least fig.1-6, element 208 is a load sensor, p29), the actuator assembly being operably actuated based on an amount of hydraulic pressure received from the control valve; further wherein, the controller operably controls movement of the control valve to actuate the actuator assembly and adjust the amount of force on the wing wheel assembly (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.2 Mariman discloses further comprising a pressure sensor disposed in electrical communication with the controller, where the first pressure sensor detects an amount of hydraulic pressure output by the control valve to the actuator assembly (see at least fig.1-5, p24, valve 222 controls the flow of oil into and out of the cylinders 70).
Claim.3 Mariman discloses further comprising a diagnostic pressure sensor disposed in electrical communication with the controller and fluidly coupled to the pressure source, the -25-diagnostic pressure sensor configured to detect a fluid pressure being supplied to the control valve by the pressure source (see at least fig.1-5, p24, valve 222 controls the flow of oil into and out of the cylinders 70).
Claim.4 Mariman discloses wherein the hydraulic control system comprises an accumulator fluidly coupled with the actuator assembly (see at least fig.1-5, p24, valve 222 controls the flow of oil into and out of the cylinders 70).
Claim.5 Mariman discloses wherein the controller is configured to receive a force measurement from the wheel force sensor, compare the force measurement to a threshold, and adjust an amount of current sent to the control valve depending upon whether the force measurement is greater or less than the threshold (see at least fig.1-5, e element 200 is a control system, element 202 is a weight transfer controller, p30).
Claim.6 Mariman discloses wherein: the controller operably communicates more current to the control valve if the force measurement is less than the threshold; and the controller operably communicates less current to the control valve if the force measurement is greater than the threshold (see at least fig.1-5, e element 200 is a control system, element 202 is a weight transfer controller, p30).
Claim.7 Mariman discloses further comprising: a second frame wing section pivotally coupled to the main frame section, the second frame wing section including a second wing wheel assembly for supporting the second frame wing section (see at least fig.1-5, element 22 and 24 are left and right frame wing sections extending laterally from the frame main section, element 32 is a wing wheel assemblies, p30); and a second actuator assembly fluidly coupled to the control valve, the second actuator assembly being coupled between the main frame section and the second frame wing section; wherein, the second actuator assembly is operably actuated based on an amount of hydraulic pressure received from the control valve (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.8 Mariman discloses wherein the controller operably controls movement of the control valve to actuate the second actuator assembly and adjust the amount of force on the -26-second wing wheel assembly (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.9 Mariman discloses wherein the controller operably controls movement of the control valve to actuate the first actuator assembly and the second actuator assembly so that the same amount of force is received on the first and second wing wheel assemblies (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.10 Mariman discloses wherein the control valve comprises a second control valve disposed in fluid communication with the pressure source and the second actuator assembly, wherein the controller operably controls movement of the second control valve to actuate the second actuator assembly and adjust the amount of force on the second wing wheel assembly (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.11 Mariman discloses a method of operating an implement (see at least abstract, an implement weight transfer system) having a main frame section and a frame wing section pivotally coupled to the main frame section(see at least fig.1-2, element 20 is a main frame section, element 30 is a main wheel assemblies), a main wheel assembly supporting the main frame section (see at least fig.1-2, element 22 and 24 are left and right frame wing sections extending laterally from the frame main section)and a wing wheel assembly supporting the frame wing section for movement over a ground surface, a controller, a wheel force sensor (see at least fig.1-6, element 208 is a load sensor), and a hydraulic control system including a pressure source for supplying hydraulic fluid (see at least fig.1-5, p24, valve 222 controls the flow of oil into and out of the cylinders 70), a control valve disposed in fluid communication with the pressure source, and an actuator assembly fluidly coupled to the control valve (see at least fig.1-5, e element 200 is a control system, element 202 is a weight transfer controller, p30), the method comprising: sending an initial pressure command by the controller to the control valve; actuating the actuator assembly to apply an initial amount of force to the wing wheel assembly (see at least fig.1-6, element 208 is a load sensor, p29); detecting a force measurement on the wing wheel assembly by the wheel force sensor; communicating the force measurement to the controller; comparing the force measurement to a threshold; and sending an adjusted pressure command by the controller to the control valve to adjust the amount of force being applied to the wing wheel assembly based on the -27-comparing step (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15). 
Claim.12 Mariman discloses further comprising: reducing the amount of force applied to the wing wheel assembly if the force measurement is greater than the threshold; and increasing the amount of force applied to the wing wheel assembly if the force measurement is less than the threshold (see at least fig.1-5, e element 200 is a control system, element 202 is a weight transfer controller, p30).
Claim.13 Mariman discloses further comprising controllably actuating the actuator assembly to adjust the amount of force being applied to the wing wheel assembly (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.14 Mariman discloses further comprising controllably moving the control valve to control actuation of the actuator assembly as a function of the comparing step (see at least fig.1-6, element 208 is a load sensor, p29, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Claim.15 Mariman discloses further comprising: determining if the frame wing section is in a lowered or raised position; performing the detecting step if the frame wing section is in the lowered position; and maintaining the initial pressure command if the frame wing section is in the raised position(see at least fig.1-6, element 208 is a load sensor,p11, the frame wing section 24 can be raised or lowered by operation of hydraulic cylinders 62, p28-29, frame wing section to lower its position, p24, valve 222 controls the flow of oil into and out of the cylinders 70, p15).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662